Case 19-11040-elf       Doc 48    Filed 02/24/20 Entered 02/24/20 16:48:46          Desc Main
                                  Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

In re:
                                                            Bankruptcy No. 19-11040-elf
Lori S Bascome,
          Debtor                                            Chapter 13
THE BANK OF NEW YORK MELLON, F/K/A THE
                                                            Related to Doc. No. 47
BANK OF NEW YORK AS TRUSTEE FOR
REGISTERED HOLDERS OF CWABS, INC.,
                                                            Hearing Date: 03/17/2020
ASSET-BACKED CERTIFICATES, SERIES 2005-1
                                                            Time: 9:30 a.m.
                                                            Location: Courtroom #1, Nixon
         Movant
v.                                                          Response Deadline: 03/09/2020
Lori S Bascome
          Debtor/Respondent
William C. Miller, Esquire
          Trustee/Respondent


          NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK AS
TRUSTEE FOR REGISTERED HOLDERS OF CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2005-1 has filed a Motion for Relief from the Automatic Stay
pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this action, and for such other
and further relief as to the Court may deem just and proper.

         Your rights may be affected. You should read these papers carefully and discuss
         them with your attorney, if you have one in this bankruptcy case. (If you do not
         have an attorney, you may wish to consult an attorney.)


         1. If you do not want the court to grant the relief sought in the Motion or if you
            want the court to consider your views on the motion, then on or before 03/09/2020,
            you or your attorney must filed a response to the Motion. (see Instructions on
            next page).

                (a) File an answer explaining your position at: 900 Market Street, Suite 400,
                    Philadelphia, PA 19107



                                                                                       19-11040-elf
                                                                                              MFR
Case 19-11040-elf      Doc 48     Filed 02/24/20 Entered 02/24/20 16:48:46            Desc Main
                                  Document      Page 2 of 2


       If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
       enough that it will be received on or before the dates stated above; and

              (b) Mail a copy to the movant’s attorney:

                      Sheetal R. Shah-Jani, Esquire.
                      130 Clinton Road, Lobby B, Suite 202
                      Fairfield, NJ 07004
                      Telephone: 973-575-0707
                      Facsimile: 973-404-8886
                      Email: sshahjani@rascrane.com

       2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
          above and attend the hearing, the court may enter an order granting the relief
          requested in the motion.

       3. A hearing on the Motion is scheduled to be held before Eric L. Frank on
          03/17/2020, at 9:30 a.m. in Courtroom #1, United States Bankruptcy Court, 900
          Market Street, Suite 201, Philadelphia, PA 19107. Unless the court orders
          otherwise, the hearing on this contested matter will be an evidentiary hearing.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
          if you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
          Reading at 610-208-5040 to find out whether the hearing has been canceled because
          no one filed a response.

Date: February 24, 2020

                                                            BERNSTEIN-BURKLEY, P.C.

                                                            By:/s/ Keri P. Ebeck
                                                            Keri P. Ebeck, Esq.
                                                            PA I.D. #91298
                                                            kebeck@bernsteinlaw.com
                                                            707 Grant Street
                                                            Suite 2200, Gulf Tower
                                                            Pittsburgh, PA 15219
                                                             (412) 456-8112




                                                                                         19-11040-elf
                                                                                                MFR
